Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 and 19 are pending in the application.

Election/Restrictions
Applicant’s election of Group I,

    PNG
    media_image1.png
    207
    616
    media_image1.png
    Greyscale

and the species of Example 63, found on page 115 of the specification (reproduced below), 

    PNG
    media_image2.png
    308
    494
    media_image2.png
    Greyscale

in the reply filed on May 20, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.


Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on January 22, 2021, 
April 19, 2021 and September 28, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See line 26 of page 45.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 7, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definition of R5, an “or” should be added after “-CONR10R19” for proper Markush language format (7th line from the bottom on page 5).
In claim 1, after the definition of variable R14, an “and” should be added for proper Markush language format (3rd line from the bottom of page 6). 
Claim 7 lacks antecedent basis from claim 6 because there is no earlier recitation in claim 6 that R5 can represent a naphthyl or a substituted naphthyl (lines 3-4 of claim 7).
In claim 13, under the definition of variable R5, the phrase “or a heteroaromatic 5- or 6-membered” should be changed to “or R5 is a heteroaromatic 5- or 6-membered” for the sake of clarity (lines 3-4 of page 13).
In claim 15, an “and” should be added before the last compound claimed for proper Markush language format (line 4 of page 20).
In claim 15, the phrase “and the pharmaceutically acceptable salts, prodrugs, solvates and optical isomers thereof” should be changed to “or a pharmaceutically acceptable salt, prodrug, solvate or optical isomer thereof” (last line of the claim).




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 fails to further limit claim 6 because claim 7 is broader in scope than claim 6.  Claim 6 does not state that the R5 variable can represent naphthyl or substituted naphthyl as found in claim 7.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 and 20-23 of copending Application No. 17/630,105.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending application claims compounds that anticipate the present claimed invention.  See, for example, the  compound claimed in column 1, row 4 in claim 16 in the copending application, 
    PNG
    media_image3.png
    101
    256
    media_image3.png
    Greyscale
, and the 3rd claimed compound in present claim 15.
The present application and the copending application have a common inventor.  Further, the present application and the copending application are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the copending application anticipate and/or render obvious the present claimed invention. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 and 16 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by Ibrahim et al. {WO 2010/111527 A1}.
Ibrahim et al. disclose Compound 10 in Scheme 2 (page 90), 

    PNG
    media_image4.png
    205
    392
    media_image4.png
    Greyscale
.
Compound 10 of Ibrahim et al. is embraced by the present claimed compounds of formula (I),

    PNG
    media_image5.png
    194
    294
    media_image5.png
    Greyscale

when R1=hydrogen; A=alkylene substituted with OH;
Q=phenyl substituted with -NR10SO2R12 {i.e., an 
aromatic} and further substituted with 
two fluoro atoms;
	R10=hydrogen; R12=alkyl; R4=hydrogen; R5=halogen; and 
R6=hydrogen.

Ibrahim et al. disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers and excipients [paragraphs [0108]-[0109], pages 68-69}.  Therefore, Ibrahim et al. anticipate the present claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-13 and 16 are rejected under 
35 U.S.C. 103 as being unpatentable over Ibrahim et al. {WO 2010/111527 A1}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims compounds of formula (I),

    PNG
    media_image5.png
    194
    294
    media_image5.png
    Greyscale

wherein R1 can represent hydrogen or alkyl;
A can represent -CO- or alkylene, optionally 
substituted with OH;
Q can represent an aromatic or heteroaromatic 
wherein Q is substituted with -NR10SO2R12 and 
optionally further substituted with halogen or 
alkyl;
R10 can represent hydrogen or alkyl; 
R12 can represent hydrogen or alkyl; 
R4 can represent hydrogen or alkyl;
R5 can represent halogen or alkyl; and
R6 can represent hydrogen or alkyl.
Ibrahim et al. teach compounds of Formula I,

    PNG
    media_image6.png
    265
    449
    media_image6.png
    Greyscale
,
wherein 
Ar can represent 
    PNG
    media_image7.png
    139
    140
    media_image7.png
    Greyscale
 and 
R12, R14, R15 and R16 can independently represent 
hydrogen, halogen or lower alkyl;
L1 can represent -C(R5R6)- or -C(O)- and 
R5 and R6 and independent represent hydrogen, 
OH, lower alkyl or lower alkoxy;
L2 can represent -N(R8)-S(O)2- and 
R8 can represent hydrogen or lower alkyl;
R1 represents lower alkyl;
R2 represents hydrogen or lower alkyl;
R3 represents hydrogen, halogen, alkyl, aryl or 
heteroaryl; and
R4 represents hydrogen, halogen or lower alkyl.

See pages 2-14, 68, 69, 90 and 94 and especially Compound 10 in Scheme 2 (page 90), Compound P-0001 (page 89) and Compound P-0002 (page 90) in Ibrahim et al.  Ibrahim et al. teach pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers and excipients [paragraphs [0108]-[0109], pages 68-69}.  Some of the compounds in Ibrahim et al. are either structurally the same as (see above 102 rejection) or structurally similar to the present claimed compounds.  
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between some of the compounds of Ibrahim et al. and the compounds presently claimed is that the presently claimed compounds are generically described in Ibrahim et al. or Ibrahim et al. teach homologs of the compounds presently claimed.  See, for example, that the R5 variable in the present claims can represent alkyl whereas a hydrogen is present at the present R5 variable position in Compound P-0001 in Ibrahim et al. (page 94),  
    PNG
    media_image8.png
    290
    517
    media_image8.png
    Greyscale
.

Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., a kinase inhibitor).
Further, it is well established that the substitution of a lower alkyl for a hydrogen atom on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Lincoln, 53 U.S.P.Q. 40 (C.C.P.A. 1942), In re Druey, 138 USPQ 39 (C.C.P.A. 1963), In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e., a kinase inhibitor).  
At the very least, such renders at bar obvious as regards these structured compounds and, as regards homologous, isomeric, or other "similar" compounds encompassed in the claims, such are obvious, under 
35 U.S.C. § 103 over said reference compounds.  In order to establish patentability in adjacent homologs and position isomers, there must at least be a comparative showing establishing distinguishing characteristics allegedly showing that claimed compounds are unobvious.  Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to prepare products embraced by Ibrahim et al.  A person of ordinary skill in the art would have been motivated to prepare products embraced by Ibrahim et al., or homologs thereof, to arrive at the present claimed products with the expectation of obtaining additional beneficial products which would be useful as a kinase inhibitor.  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.


The elected species of Example 63, found on page 115 of the specification, is not allowable.  See the claims in copending application 17/630,105 and especially the 3rd compound claimed in claim 16 of the copending application {a positional isomer - pyridin-3-yl versus pyridin-4-yl}.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



June 15, 2022
Book XXVII, page 29